EXHIBIT 12.1 Three months ended March 31, Year ended December 31, Year ended December 31, Year ended December 31, Year ended December 31, Year ended December 31, (unaudited) Earnings: Pretax Income from continuing operations $ ) $ Fixed charges Total $ Fixed Charges: Interest (expensed and capitalized) Amortized premiums, discounts and capitalized expenses related to indebtedness Estimate of interest within rental expenses Total $ Ratio of earnings to combined fixed charges and preferred stock dividends
